Citation Nr: 1100794	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran had active service from February 1943 to April 1946.  
He died in April 2001.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In her substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge at the RO.  A July 2010 letter 
informed her that her hearing was scheduled for August 2010.  
However, in correspondence received in August 2010, the appellant 
requested that the hearing be rescheduled.  An October 2010 
letter informed the appellant that her hearing was rescheduled 
for November 2010.  Although the hearing notification was not 
returned by the U.S. Postal Service as undeliverable, the 
appellant failed to report for the scheduled hearing, and has not 
requested additional rescheduling of the hearing.  As such, her 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that the Veteran died from malignant 
mesothelioma due to exposure to asbestos during his Naval 
service.  The Veteran's separation document (DD-214) indicates 
that he served in the U.S. Navy during World War II, aboard the 
USS Fogg and the USS LSM 123.  The Veteran's death certificate 
clearly establishes that the Veteran's cause of death was 
malignant mesothelioma.  

In a February 2001 VA treatment record, the Veteran reported that 
he served as a gunner on a ship during World War II.  The Veteran 
denied exposure to the inner workings of the ship and the 
boilers.  The Veteran's history was negative for tobacco use and 
asbestos exposure after service.  It does not appear that the RO 
attempted to verify whether or not the Veteran would have likely 
been exposure to asbestos in the course of his Naval service.  
Significantly, the VA physician that diagnosed the Veteran 
remarked that mesothelioma occurs only rarely in individuals 
without asbestos exposure and the Veteran's post-service history 
was negative for any exposure to asbestos.

The Board notes that there is no specific statutory or regulatory 
guidance with regard to claims for service connection for 
asbestosis or other asbestos-related diseases.  However, in 1988, 
VA issued a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular have 
since been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  
Also, an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).  
These aforementioned provisions of M21-1 were subsequently 
rescinded and reissued as amended in a manual rewrite (MR) in 
2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the appellant's claim of service connection for 
the cause of the Veteran's death under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  The latency period for asbestos-related diseases varies 
from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a factor.  
M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the Veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Review of the claims file indicates that the required 
development, regarding a claim based on asbestos exposure, has 
not been accomplished in this case.  The RO has not attempted to 
verify on which ship(s) the Veteran served and whether or not the 
Veteran was likely exposed to asbestos during such service.  
Thus, the Veteran's service personnel records should be obtained 
and the RO should attempt to verify the Veteran's exposure to 
asbestos following the procedures detailed in VBA Manual, M21-1MR 
and Dyment v. West (cited above).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should obtain the Veteran's 
service personnel records from the National 
Personnel Records Center (NPRC), or other 
appropriate entity.  

2.  The RO should take appropriate action to 
develop evidence of the Veteran's asbestos 
exposure before, during, and after the 
Veteran's service.  This development should 
conform with the VBA Manual M21-1MR and 
Dyment v. West (cited above).  Information 
regarding use of asbestos on the ships on 
which the Veteran served should be obtained.

In particular, the RO should contact the 
Department of the Navy Medical Liaison Office 
and request verification of the Veteran's 
alleged in-service exposure to asbestos.  The 
RO must enclose a copy of this remand and a 
copy of the Veteran's service personnel 
records.  The Liaison Office must be 
requested to verify the alleged sources of 
exposure, and must be asked to indicate 
whether it was likely that the Veteran was 
exposed to asbestos in the course of his 
assigned duties.

3.  The Veteran's service aboard World War II 
era ships should be considered in conjunction 
with the provisions of the VBA Manual M21-
1MR, Part IV, pertaining to asbestos 
exposure, and a determination should be made 
as to whether it is at least as likely as not 
such shipboard service caused asbestos 
exposure.

4.  If there is any credible evidence of 
exposure to asbestos during service, the 
claims file should be forwarded to a 
pulmonary specialist for a medical opinion.  
The physician should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's malignant 
mesothelioma was attributable to in-service 
exposure to asbestos.

5.  Then, after any other indicated 
development is completed, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate opportunity 
to respond before returning the case to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


